UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6494


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

LARRY KENNETH SPEED, a/k/a Kenneth Richard Godfrey, a/k/a
Kenny Speed,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:00-cr-00092-RAJ-1; 2:13-cv-00589-RAJ)


Submitted:   July 24, 2014                   Decided:    July 29, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larry Kenneth Speed, Appellant Pro         Se. Randy Carl Stoker,
Assistant  United States  Attorney,        Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry     Kenneth        Speed       seeks    to     appeal       the    district

court’s orders denying relief on his 28 U.S.C. § 2255 (2012)

motion and Fed. R. Civ. P. 59(e) motion.                               The orders are not

appealable      unless        a    circuit         justice        or     judge        issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of     appealability          will        not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies       this    standard       by

demonstrating         that    reasonable           jurists       would       find     that     the

district      court’s       assessment     of       the    constitutional             claims    is

debatable     or     wrong.        Slack     v.     McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion       states    a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Speed has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                     We

dispense      with     oral       argument      because          the    facts        and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3